Citation Nr: 0825785	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard in an active 
duty for training capacity from February 1989 to May 1989.  
The veteran later served in regular active duty status with 
the U.S. Navy from September 1995 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back condition 
that he contends first manifested during military service 
while training at Fort Carson, Colorado on an unspecified 
date.  See Statement in support of claim, March 2005.  A 
review of the claims file indicates that service treatment 
and personnel records from the veteran's National Guard 
period of service which might provide confirmation of this 
allegation have not been obtained, nor have any potential 
medical records in existence at Fort Carson been requested.  

Additionally, the veteran has not been provided with a VA 
medical examination.  The Board is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, current medical evidence establishes that the veteran 
receives treatment for a painful back condition with some 
evidence of possible underlying pathology evident upon 
private x-ray examination in February 1999.  Service 
treatment records contain one incident of back-related 
treatment in 1993.  The veteran contends that his back 
symptoms have been present since service and that his current 
back condition and prior military service are thusly 
associated.  As such, pursuant to the regulation above, VA is 
required to assist this veteran by seeking a medical opinion 
in furtherance of his claim.  

The exact nature of the veteran's current back condition, 
however, remains unclear.  While back pain alone does not 
constitute a disability for which service connection may be 
granted, if the veteran's back pain has identifiable 
underlying pathology, it may be considered a disability for 
purposes of a service connection determination.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  A precise 
medical diagnosis of the veteran's current back condition 
must be rendered, to include identification of any underlying 
pathology.  

It is also important to note that the veteran contends that 
his back condition initially manifested during service in the 
Army National Guard.  During this service, the veteran was in 
both an inactive status and an active duty for training 
status.  The additional development described above will 
assist in establishing the time frame and applicable duty 
status for any back-related injury and/or treatment.  
However, because the veteran also served in a second period 
of active duty service during a subsequent enlistment with 
the U.S. Navy, the question arises as to whether any back 
condition that may have pre-existed the second period of 
active duty service increased in severity during such service 
and is thereby potentially subject to service connection by 
aggravation.  See 38 C.F.R. § 3.306.

Lastly, it is unclear whether all pertinent VA outpatient 
clinical records have been associated with the claims file.  
In November 2003, on the veteran's informal claim for his 
back condition, he noted that he was being treated for the 
condition at that time at the Kansas City VA Medical Center.  
While VA outpatient records from that time frame are 
contained within the claims file, they appear to consist 
primarily of psychiatric treatment notes.  The first VA 
clinical record of treatment for back pain appears in June 
2004.  As such, the evidence of record in the claims file 
should be cross-checked against the veteran's VA outpatient 
treatment history to be certain that all relevant evidence 
has been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General, Headquarters, Kansas National 
Guard to request all service personnel and 
treatment records for this veteran to 
include both his active duty for training 
and inactive National Guard periods of 
service.  In addition, the dates of 
National Guard service, to include all 
periods of active duty for training and 
inactive duty training, must be verified.

Attempts to obtain these records, 
including those which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

2.  If, and only if, the National Guard 
records do not contain evidence of 
treatment for a back condition while the 
veteran was training at Fort Carson, 
Colorado, contact the MEDDAC Commander at 
Fort Carson to ascertain whether there are 
any available records at that installation 
that pertain to this veteran.

Attempts to obtain these records, 
including those which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

3.  Ensure that all relevant VA outpatient 
medical records are associated with the 
claims file; in particular, any treatment 
records for back complaint in 2003 should 
be obtained from Kansas City VA Medical 
Center and included.  Duplicates of 
outpatient records currently contained 
within the claims file need not be 
resubmitted.

4.  After the above requested 
development, schedule the veteran for a 
VA spine examination to determine the 
exact nature and etiology of his 
current back condition(s).  The claims 
file must be forwarded for review by 
the examiner.  All testing deemed 
necessary, to include radiological 
evaluation, must be conducted.  

The examiner is specifically asked to 
identify all back-related medical 
diagnoses, specifically noting any 
underlying pathology and the estimated 
date of onset.  

The examiner is advised that the 
service treatment records contain 
evidence of back-related complaint in 
June 1993.  Attention is invited to the 
tabbed service treatment record for 
that date, and the examiner is asked to 
opine whether it is at least as likely 
as not that the veteran's currently 
diagnosed back condition(s) are related 
to this 1993 back-related event.  

The examiner is also asked to opine 
whether the 1993 event, or any other 
back-related event noted in medical 
records which may be received from 
other sources of development described 
above, resulted in a chronic back 
condition.  If so, the examiner is 
asked to opine whether it is at least 
as likely as not that any identified 
chronic condition was aggravated by the 
veteran's subsequent duties in the U.S. 
Navy.

A rationale for any opinion offered is 
required. 

5.  Readjudicate the veteran's service 
connection claim for a back disability.  
All applicable laws and regulations should 
be considered, to include the possibility 
of aggravation of a pre-existing condition 
under 38 C.F.R. § 3.306 (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
